Citation Nr: 0530939	
Decision Date: 11/17/05    Archive Date: 11/30/05

DOCKET NO.  03-09 520	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for erectile dysfunction.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant-veteran


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1960 to May 1964.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee.  One issue on appeal, entitlement to service 
connection for circumcision scarring, was resolved wholly in 
the veteran's favor in a March 2003 rating decision and, as 
such, is not before the Board.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran's current erectile dysfunction is not due to 
or the result of his in-service circumcision or service-
connected circumcision scarring. 

3.  The veteran's current erectile dysfunction is not 
medically related to an event or injury during his active 
service.


CONCLUSION OF LAW

Erectile dysfunction was not incurred in active service or as 
a result of service-connected disability.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his/her claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.  

In a letter dated in October 2001, VA notified the veteran of 
the information and evidence needed to substantiate and 
complete his claim, including what part of that evidence he 
was to provide and what part VA would attempt to obtain for 
him.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
letter also generally advised the veteran to submit any 
additional information in support of his claim.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Thus, the 
Board finds that VA met its duty to notify the veteran of his 
rights and responsibilities under the VCAA.

With respect to the timing of the notice, the Board points 
out that the United States Court of Appeals for Veterans 
Claims (Court) held in Pelegrini that a VCAA notice, as 
required by 38 U.S.C. Section 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, the veteran was initially given VCAA notice in 
October 2001, prior to the March 2002 AOJ decision here on 
appeal, in keeping with Pelegrini.  Under these 
circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied as to both 
timing and content.  

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence, 
affording him physical examinations, and requesting a medical 
opinion as to the etiology of his erectile dysfunction.  
Additionally, the veteran was afforded the opportunity to 
testify before a Decision Review Officer (DRO) at the RO in 
September 2003, and before the Board in April 2005.  It 
appears that all known and available records relevant to the 
issue here on appeal have been obtained and are associated 
with the veteran's claims file, and the veteran does not 
appear to contend otherwise.  Thus, the Board finds that VA 
has done everything reasonably possible to notify and to 
assist the appellant and that no further action is necessary 
to meet the requirements of the VCAA.

The veteran asserts that he currently experiences erectile 
dysfunction due to an in-service circumcision.  Specifically, 
he contends that he experienced an infection following the 
circumcision during service and that as a consequence of the 
infection, diseases experienced during service such as 
balanitis and/or phimosis, and/or as a result of circumcision 
scarring that he now experiences erectile dysfunction.  The 
veteran avers that notwithstanding the thirty-plus years of 
having no problems with erectile functioning, current 
problems are due to the in-service events.  

The veteran testified before a DRO and before the Board that 
both private and VA physicians have advised him that his 
current erectile dysfunction is associated with his in-
service circumcision.  He acknowledged that he has a number 
of other physical problems and takes medication on a daily 
basis.  The veteran testified, however, that he believes his 
erectile dysfunction is due to events surrounding his in-
service circumcision as opposed to current physical problems 
and medications.  The Board notes at this juncture that the 
veteran's circumcision scarring is a service-connected 
disability.

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
Service connection may also be granted for a disability 
medically shown to be proximately due to or the result of a 
service-connected disability.  See 38 C.F.R. § 3.310(a).

When a veteran seeks service connection for a disability, due 
consideration shall be given to the supporting evidence in 
light of the places, types, and circumstances of service, as 
evidenced by service records, the official history of each 
organization in which the veteran served, the veteran's 
military records, and all pertinent medical and lay evidence.  
See 38 U.S.C.A. § 1154; 38 C.F.R. § 3.303(a).  The mere fact 
of an in-service injury is not enough; there must be evidence 
of a chronic disability resulting from that injury.  If there 
is no evidence of a chronic condition during service, or an 
applicable presumptive period, then a showing of continuity 
of symptomatology after service is required to support the 
claim.  See 38 C.F.R. § 3.303(b).  Evidence of a chronic 
condition must be medical, unless it relates to a condition 
to which lay observation is competent.  See Savage v. Gober, 
10 Vet. App. 488, 495-498 (1997).  If service connection is 
to be established by continuity of symptomatology, there must 
be medical evidence that relates a current condition to that 
symptomatology.  Id.

Service medical records show that the veteran complained of 
penile discharge in September 1961, and was diagnosed as 
having balanitis, nonvenereal, and a congenital phimosis.  In 
October 1961, the veteran underwent an elective circumcision; 
records show that he healed well even though he experienced a 
slight infection that was treated and resolved.  The veteran 
did not complain of erectile dysfunction during service and 
was discharged without physical defects noted.

Upon VA examination in November 1999, the veteran related 
that he had experienced a venereal disease during service and 
undergone circumcision, that he was treated with penicillin 
for a week, and then had no more symptoms.  Genital 
examination showed a circumcised penis without ulcers; there 
was no penile discharge and the testicles were non-tender and 
normal.  Asymmetry of the foreskin was noted.  The diagnosis 
was gonorrhea in 1961, with subsequent circumcision and 
asymmetry of the foreskin at the nine o'clock position.

A private medical report dated in October 2001 reveals that 
the veteran underwent a genitourinary examination due to 
complaints of erectile dysfunction.  A history of 
circumcision in 1961 was noted.  The diagnostic assessments 
were penile deformity secondary to circumcision in 1961, and 
erectile dysfunction.

In October 2002, the veteran underwent another VA examination 
and complained of phimosis with subsequent circumcision in 
1961, as well as erectile dysfunction beginning in 1998.  He 
gave no history of Peyronie's disease.  The diagnostic 
impression rendered was that the veteran was status-post 
circumcision with associated erectile dysfunction.  
Clarification of the diagnosis was sought and in November 
2002, a VA physician reviewed the veteran's medical records 
and noted that there was a small area on the penile shaft 
that appeared to be an old area of scarring from the in-
service circumcision, but opined that it did not appear to be 
involved with the erectile dysfunction.  The physician noted 
that the veteran had a number of other medical conditions for 
which several medications, including antihypertensives, were 
taken.  Thus, following a complete review of the records, the 
physician opined that the veteran's erectile dysfunction was 
unlikely or less likely due to his circumcision while in 
service.

Given the evidence as outlined above, the Board finds that 
there in no evidence of erectile dysfunction during service 
or as a result of service-connected circumcision scarring.  
Additionally, there is no evidence to medically link the 
veteran's erectile dysfunction to his in-service circumcision 
and related disorders and/or infection.  Although his private 
physician assessed that the penile deformity was due to the 
in-service circumcision, he did not relate the veteran's 
erectile dysfunction to that event or any other event during 
service.  Also, a VA examiner may have assessed the veteran 
to be status-post circumcision with associated erectile 
dysfunction, but that assessment was subsequently clarified 
and the opinion was definitively stated that it was unlikely 
or less likely that the veteran's erectile dysfunction was a 
result of his in-service circumcision.

It appears that the only evidence in favor of the veteran's 
claim is his own statements that he believes his erectile 
dysfunction is due to in-service events.  Unfortunately, 
there is no evidence to suggest that the veteran has medical 
training so as to be competent to offer a medical opinion.  
Accordingly, the Board finds that the veteran's statements, 
standing on their own, are insufficient upon which to find 
that a relationship exists between a period of service and a 
current complaint.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 495 (1992) (Laypersons are not competent to offer 
medical opinions).  

Thus, the Board finds that the veteran does not currently 
have erectile dysfunction that had its origin during service.  
The veteran had an infection that resulted from his 
circumcision in service, which healed shortly thereafter.  He 
then had thirty-seven years of normal erectile functioning.  
Although the veteran is service-connected for circumcision 
scarring, there is no competent medical opinion to link his 
erectile dysfunction to either the scarring or any other 
event that occurred during service.  Consequently, the 
veteran's claim of entitlement to service connection for 
erectile dysfunction, to include as secondary to service-
connected circumcision scarring, is denied.


ORDER

Service connection for erectile dysfunction is denied.




____________________________________________
Kristi Barlow
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


